DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4-7, 9, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 11-13, 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a cell array comprising a plurality of cells, each of the plurality of cells comprising a same transistor configuration and having the same footprint; and 
a row driver configured to, during a write operation, activate at least one write assistance cell from among the plurality of cells and select at least one memory cell from among the plurality of cells, wherein the plurality of cells comprise: 
a plurality of memory cells, including the at least one memory cell, arranged in a series of first rows; 
a first one of the at least one write assistance cell and a first dummy cell, which are arranged adjacent to each other in a second row; and 
a second dummy cell and a second one of the at least one write assistance cell, which are arranged adjacent to each other in a third row that is adjacent to the second row, wherein the first one of the at least one write assistance cell and the second dummy cell are arranged in a first column, and wherein the first dummy cell and the second one of the at least one write assistance cell are arranged in a second column that is adjacent to the first column, and a combination of other limitations in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (PGPUB 7978503), hereinafter as Koike.

Regarding claim 1, Koike teaches an integrated circuit comprising: 
a cell array comprising a plurality of memory cells (Fig 4, cells 10) in a plurality of first rows (Fig 4, wordlines 100) and a plurality of write assistance cells (Fig 4, dummy cells 20) in at least one second row (Fig 4, 110); 
a plurality of word lines respectively extending on the plurality of first rows (Fig 4, WLs 100); 
at least one write assistance line respectively extending on the at least one second row (Fig 4, WL 110); and 
a row driver (not shown but inherently existing) connected to the plurality of word lines and the at least one write assistance line, the row driver being configured to activate at least one of the plurality of write assistance cells through the at least one write assistance line during a write operation (col 4, line 4-9, in a data write operation … ends the write assist operation at the time when completion of a data write operation in the dummy memory cell 20 is detected), wherein each of the plurality of write assistance cells comprises a same transistor configuration as each of the plurality of memory cells and has a same footprint as each of the plurality of memory cells (Fig 4, the same 6T SRAM for both regular cell and dummy/write-assist cell). 
Regarding claim 2, Koike teaches each of the plurality of write assistance cells comprises: 
a first p-channel field effect transistor (PFET), a first n-channel field effect transistor (NFET), and a second NFET, which are connected in series (Fig 4, left most PFET and right side NFETs) between a first power node and a second power node (Fig 4, power nodes of top power rail and bottom power rail), the fist power node being configured to receive a positive supply voltage, and the second power node being configured to receive a negative supply voltage; and 
a second PFET, a third NFET, and a fourth NFET, which are connected in series between the first power node and the second power node (Fig 4, right side PFET and left side NFETs).
Regarding claim 3, Koike teaches each of the first PFET and the second NFET comprises a control terminal connected to a complementary bit line (Fig 4, line 24/25), wherein each of the second PFET and the fourth NFET comprises a control terminal connected to a bit line (Fig 4, line 25/24), wherein the first NFET (Fig 4, right side pass NFET) comprises a control terminal, which is connected to a write assistance line (Fig 4, control line 110), and a current terminal, which is connected to the bit line, and wherein the third NFET comprises a control terminal, which is connected to the write assistance line (Fig 4, line 110), and a current terminal (being treated as a second current terminal), which is connected to the complementary bit line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike.

Regarding claim 24, Koike teaches an integrated circuit comprising: 
a cell array comprising a plurality of cells, each of the plurality of cells comprising a same transistor configuration and having a same footprint (Fig 4); and 
a row driver (inherently present) configured to, during a write operation, activate at least one write assistance cell (Fig 4, 20) from among the plurality of cells (col 4, line 4-9) and select at least one memory cell from among the plurality of cells, wherein the plurality of cells comprise: 
a plurality of first memory cells (Fig 4, 10), including the at least one memory cell, arranged in a series of first rows; 
the at least one write assistance cell comprising a plurality of first write assistance cells arranged in at least one second row that is adjacent to the series of first rows (Fig 4); and 
but not the at least one memory cell comprising a plurality of second memory cells arranged in a series of third rows that is adjacent to the at least one second row. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the dummy/assisting cells row in the rows of regular memory cells, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827